           EXHIBIT A

Case 2:97-cr-00098-JPS Filed 08/31/20 Page 1 of 2 Document 2222-1
TRULINCS 02351027 - YAGER, RANDY M - Unit: MIL-A-A


FROM:02351027
TO: MIURISCoordinator
SUBJECT:***Request to Staff*** YAGER,RANDY, Reg# 02351027, MIL-A-A
DATE: 06/23/2020 05:23:42 PM

To:
Inmate Work Assignment: Orderly Pool
                                                                          and my underlying health issues. I am on High Blood
I am requesting a reduction in sentence based on the current pandemic
                                                                             attack in 2010. I believe this presents extraordinary
Pressure medication, my heart as aortic root dilation and I suffered a heart
and compelling circumstances.
                                                                            of limited self care and am confined to sitting 75% of
I also qualify as having a debilitated medical condition. I am only capable
                                                                         is limited. The injury I suffered was a result of
walking hours. I have to use a walker when moving, but my movement
                                                                  ession        spine,  that resulted in nerve damage. My medical
Gadolinium Poisoning, having 2 separate surgeries for decompr            of  my
                                                                                  nt, my condition can result in me becoming
records show that without proper medical care and extensive Physical Treatme
crippled for life.     Thank You .




                     Case 2:97-cr-00098-JPS Filed 08/31/20 Page 2 of 2 Document 2222-1
